Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fraden(1) (US 2007/0153871) in view of Fraden(2) (US 2015/0062346).
As per claims 1, 9 and 17  Fraden(1) teaches, a method, device and a non-transitory computer-readable storage medium for detecting a body temperature (Abstract, “A system for fast noncontact screening for fever human subjects by means of a thermal imaging camera.” The fever is the temperature), comprising: performing face recognition on an optical static image (Fraden, fig.4 and ¶[0012] “It also an object of this invention to select area on the subject's face that is the closest to a core temperature.” ), to determine at least one face 5image in the optical static image and coordinates of the face image; performing coordinate transformation on a thermal imaging static image and/or the optical static image, to determine thermal imaging information of the face image, wherein the optical static image and the thermal imaging static image comprise a same image acquisition target with a same face; and  10determining a body temperature corresponding to the face image, according to the thermal imaging information of the face image.  
Fraden (1) doesn’t clearly teach there the image is optical static image, however Fraden(2) to the same inventor teaches, the image is optical static image of face (Fraden(2), ¶[004] “ The optical system focuses the thermal IR image on the sensing elements (pixels) of a thermal IR detector that generates electrical signal.”  ). 
At the of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Fraden(1) with Fraden(2) to be able to have optical image of the face as in fig.5. 
The motivation would have been to improve face recognition and system performance. 
As per claims 2, 10 and 18, Fraden(1) in view of Fraden(2) teaches, the method according to claim 1, further comprising: extracting frames at a same moment from an optical video image and a thermal imaging 15video image respectively, to obtain the optical static image and the thermal imaging static image (Fraden(2), ¶ [0020] FIG. 5 illustrates the image shift in both the TC and VC; and TC stands for thermal camera this represents the thermal part and VC stands for video camera which represents the frames  ).  
As per claims 3, 11 and 19, Fraden(1) in view of Fraden(2) teaches, the method according to claim 1, wherein the performing face recognition on an optical static image, to determine at least one face image in the optical static image and coordinates of 20the face image: determining image quality of the optical static image according to sharpness of the optical static image and face sharpness in the optical static image (Fraden(2), ¶[0015] This patent teaches design and methods of reducing influence of instability of a thermal camera on the image quality.  ), wherein the face sharpness comprises at least one of following characteristics: blocking degree, ambiguity, light intensity, attitude angle, completeness, and size; and  25determining the at least one face image in the optical static image and the coordinates of the face image, in a case where the image quality satisfies a preset quality standard (Fraden(2), ¶[0025] In the foregoing description we use word "jitter" that means "irregular and unsteady motion". The purpose of the embodiments of this invention is to reduce effects of "jitter" on quality of signals measured by a TC”  ambiguity is being represented by jitter).  

As per claims 4, 12 and 20 Fraden(1) in view of Fraden(2) teaches, the method according to claim 1, wherein the face recognition is performed in a key point location technology, to locate multiple key points of facial features and contours (Fraden(1), fig.4 showing key points in the face that temperature gets taken ).  
As per claims 5, and 13 Fraden(1) in view of Fraden(2) teaches, the method according to claim 1, wherein the thermal imaging information of the face image comprises: a temperature dot matrix corresponding to the face image in the thermal imaging static image (Fraden, fig.4 110 showing a temperature dot matrix as can be seen in the figure temps taken in different key areas of the face, and this is a static image); and the determining the body temperature corresponding to the face image, according to the 16PT-OICE-2000101-US thermal imaging information of the face image comprises: performing a calculation on the temperature dot matrix employing a linear regression algorithm, to obtain the body temperature corresponding to the face image (Fraden(1), fig.9 showing a linear regression in the x axis of temperature, which obtains the temperature of the face).  
As per claims 56, and 14 Fraden(1) in view of Fraden(2) teaches, the method according to claim 5, wherein the temperature dot matrix comprises temperatures indicated by pixels corresponding to a frontal position of the face image, in the thermal imaging static image (Fraden, ¶[007] “A signal magnitude from each pixel directly relates to temperature of a particular object surface area that is represented by such a pixel. The smaller the pixel the better a spatial resolution of the camera.” This represents temperature dot matrix comprises temperatures indicated by pixels corresponding to front of face ).  
As per claims 7, and 15 Fraden(1) in view of Fraden(2) teaches, the method according to claim 1, further comprising: demonstrating the face image 10corresponding to the body temperature that is higher than a predetermined threshold (Fraden(1), fig.4 different shades represent different temperature thresholds).  
As per claims 8 and 16, Fraden(1) in view of Fraden(2) teaches, the method according to claim 1, further comprising: storing a person identification corresponding to the face image in advance; and demonstrating the person identification of the face image corresponding to the body 15temperature that is higher than a predetermined threshold (Fraden,  ¶[0014] “The camera is combined with a target gate that incorporates the reference blackbody targets and the position detectors to identify a temperature scale and size of a subject.”  This is a type of identifying the person).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/